El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
En julio 9 de 1943, South Porto Rico Sugar Company (of New Jersey), corporación organizada bajo las leyes del *604estado de New Jersey, con su oficina principal en la ciudad de Newark en dicho estado, radicó una solicitud de apela-ción ante el Tribunal de Contribuciones de Puerto Rico, en la cual alegó en síntesis lo siguiente:
Que de acuerdo con la ley entonces vigente, la compañía apelante radicó su planilla de contribución sobre ingresos durante el período comprendido entre octubre 1, 1941 y sep-tiembre 30 de 1942; que en mayo 27 de 1943, el Tesorero de Puerto Rico envió a la apelante una notificación de de-ficiencia, correspondiente al año fiscal 1942, ascendente a la suma de $28,907.20; que el Tesorero determinó y fijó dicha deficiencia aumentando el‘tipo contributivo de 18 por ciento a-20 por ciento por el período comprendido entre octubre 1, 1941 a junio 30, 1942 y de 20 por ciento a 22 por ciento por el período de julio 1 a septiembre 30, 1942; que la ape-lante solicitó la reconsideración de la notificación de deficien-cia y la celebración de una vista administrativa y el Teso-rero denegó ambas- solicitudes. Como fundamentos legales de su apelación, la corporación apelante alegó que la impo-sición de un 2 por ciento adicional a las corporaciones ex-tranjeras, según lo dispone la Ley núm. 23 de noviembre 21, 1941 ((2) pág. 73) y la Ley núm. 20 de diciembre 3, 1942 ((2) pág. 97) es ilegal, nula e inconstitucional (a) porque niega a la contribuyente la igual protección de las leyes; (b) porque viola la regla establecida por la Ley Orgánica, que prescribe que las contribuciones deben ser uniformes; y (c) porque establece un discrimen ilegal en contra de las corporaciones extranjeras, por el mero hecho de no haber sido organizadas bajo las leyes de Puerto Rico,, todo ello en contravención de las enmiendas 5a y 14a de la Constitución Federal y de la sección 2 del Acta Orgánica de Puerto Rico, privando así a la contribuyente apelante de su propiedad sin el debido proceso de ley. El Tesorero formuló excep-ción previa, alegando que la demanda no aduce hechos sufi-cientes para constituir causa de acción.
*605En junio 28 de 1944, el Tribunal de Contribuciones dictó su decisión declarando con lugar la querella y ordenando al Tesorero recalcular la contribución de la corporación ape-lante al mismo tipo fijado por la ley para las corporaciones domésticas. No estuvo conforme el Tesorero y radicó ante esta corte una petición de certiorari en la cual nos pide que revisemos y anulemos la decisión recurrida.
Antes de entrar a discutir y resolver la cuestión legal y constitucional envuelta en el presente recurso, conviene ha-ce]1 constar que la- decisión del Tribunal de Contribuciones declara el estatuto inconstitucional solamente en cuanto a su aplicación a “toda corporación o sociedad extranjera cjue se halle dentro de la jurisdicción del país”, sin expresar opinión alguna en cuanto a la eonstitucionalidad de la ley en su aplicación a aquellas corporaciones o sociedades ex-tranjeras no domiciliadas ni admitidas a hacer negocios en Puei’to Rico, pero que derivan ingresos de fuentes radicadas en Puerto Rico. En la solicitud de.apelación radicada ante el Tribunal de Contribuciones, solamente se alegó que la ape-lante, South Porto Rico Sugar Co., es “una corporación or-ganizada bajo las leyes de New Jersey y dedicada a la com-pra y venta de azúcar y oíros productos, con oficinas prin-cipales en Newark, New Jersey, y en la ciudad de New York”. Del récord ante nos no aparece que dicha corpora-ción haya sido autorizada para hacer negocios en Puerto Rico o que los haya hecho sin obtener previamente una li-cencia. En el juramento de la petición aparece James R. Beverley firmándola como “agente de la apelante en este caso, una corporación extranjera no residente”. Debemos por lo tanto considerar y resolver el caso como si se tra-tara de una corporación extranjera, no domiciliada ni auto-rizada para hacer negocios en Puerto Rico, que ha derivado ingresos de fuentes radicadas dentro de esta jurisdicción.
La notificación -de deficiencia hecha por el Tesorero se basó en las disposiciones de la sección 28 de la Ley de *606Contribuciones sobre Ingresos, según fué enmendada por la Ley núm. 23 de noviembre 21 de 1941, que lee como sigue:
“Sección 28. — (a) Se impondrá, cobrará y pagará por cada año contributivo sobre el ingreso neto de toda corporación o sociedad, una contribución del veinte (20) por ciento del montante del ingreso neto que exceda de los créditos provistos en la sección 34; excepto que las corporaciones y sociedades domésticas pagarán una contribución de dieciocho (18) por ciento.”
La citada sección 28 fué enmendada nuevamente por la Ley número 20 aprobada en diciembre 3 de 1942, aumen-tando a 22 por ciento la contribución de las sociedades y corporaciones extranjeras y a 20 por ciento la de las do-mésticas.
De la simple lectura de la sección 28(a), en la forma en que fué últimamente enmendada, resulta evidente que el propósito del legislador ha sido el de imponer a las corpo-raciones y sociedades domésticas una contribución de 20 por ciento del montante de sus ingresos netos, y a las corpora-ciones y sociedades extranjeras, sujetas a tributación en Puerto .Rico, una contribución de 22 por ciento del montante de sus ingresos netos. La contribución mayor — la de 22 por ciento — se les impone a unas y otras por el mero hecho de ser extranjeras o sea por no haber sido organizadas o cons-tituidas de acuerdo con las leyes de Puerto Rico.
En su resolución recurrida, el Tribunal de Contribucio-nes de Puerto Rico establece una distinción entre las corpo-raciones extranjeras “que se hallen dentro de la jurisdicción del país”, o sea aquéllas que se han registrado en Puerto Rico de acuerdo con la Ley de Corporaciones, y aquéllas que no han ‘sido autorizadas para dedicarse a negocios en Puerto Rico; y llega a la conclusión do que a las primeras no se les puede obligar a pagar la contribución de 22 por ciento.
Es indudable que la Legislatura puede dividir a los con-tribuyentes en varias clases e imponer a cada clase un tipo de contribución distinto al imponible a las otras. En el *607ejercicio de esa facultad, la Legislatura, al aprobar la sec-ción 28(a), supra, según quedó enmendada, estableció dos clases: (a) corporaciones y sociedades domésticas y (b) cor-poraciones extranjeras. Debemos, por lo tanto, considerar el estatuto como uno que impone un tipo de contribución mayor a todas las corporaciones extranjeras., o sea aquéllas que no han sido organizadas de acuerdo con las leyes de Puerto Eico.
En el caso de Ballester v. Tribunal de Apelación, 61 D.P.R. 474, esta Corte Suprema tuvo bajo su consideración la sección 1 de la Ley num. 159, Leyes de Puerto Rico (1941, (1) pág. 973) que imponía un tipo de contribución más alto sobre el ingreso de un extranjero residente, que sobre el in-greso de un ciudadano residente. Resolvimos que dicha dis-posición legal es inconstitucional y nula porque infringe las cláusulas de la Carta Orgánica relativas a la igual protec-ción de las leyes y la uniformidad en las contribuciones.
La clasificación establecida por la sección 28(a) supra, está basada únicamente en la extranjería de las corporacio-nes o sociedades organizadas fuera de Puerto Rico. De acuerdo con la letra del estatuto, bastará que una corpora-ción o sociedad que recibe beneficios de fuentes radicadas en Puerto Rico haya sido organizada en uno de los estados de la federación americana o en un país extranjero, para que se le imponga la contribución de 22 por ciento aplicable a las corporaciones extranjeras y no la de 20 por ciento apli-cable a las corporaciones domésticas, sin que la ley distinga entre las corporaciones extranjeras autorizadas para hacer negocios en Puerto Rico y las que no lo han sido.
Para que una clasificación merezca ser considerada como legal es necesario que esté basada en “alguna distinción que pueda racional o imparcialmente constituir la razón para la diferencia en la contribución”. Rivera Ayala v. Corte, 62 D.P.R. 513, y San Juan Trading Co. v. Sancho Bonet, 114 *608F. (2d) 969. La Corte Suprema Federal, en Bell’s Gap R. R. Co. v. Pennsylvania, 134 U. S. 232, sostuvo que “los dis-crímenes claros y hostiles contra clases y personas particu-lares, especialmente aquéllos de carácter poco común, des-conocidos a las prácticas de nuestros gobiernos, pudieran contravenir la prohibición constitucional”. Véase: 4 Cooley on Taxation, 3486, Sec. 1752 (1924 ed.); y Hartford S. B. I. & Ins. Co. v. Harrison, 301 U. S. 459, 81 L. ed. 1223.
 La cuestión sobre la constitucionalidad del estatuto debe necesariamente dividirse en dos: (1) en cuanto a su aplicación a corporaciones extranjeras que han obtenido licencia para hacer negocios en Puerto Rico; y (2) en cuanto a su aplicación a las corporaciones extranjeras que no han cumplido con ese requisito.
1. El artículo 2 de la Ley Orgánica de Puerto Rico dis-pone :
“No se pondrá en vigor en Puerto Rico ninguna ley que privare a una persona de la vida, libertad o propiedad sin el debido proce-dimiento de ley, o que negare a una persona de dicha isla la protec: ción igual de las leyes.” (párrafo 1.)
“Las leyes para la imposición de contribuciones en Puerto Rico serán uniformes.” (Párrafo 22) (Bastardillas nuestras).
La Enmienda Catorce de la Constitución de los Estados Unidos .prescribe que ningún estado privará a ninguna persona de su propiedad sin el debido procedimiento de ley ni negará a ninguna persona dentro de su jurisdicción la pro-tección igual de las leyes.
¿Es una corporación extranjera que ha sido autorizada de acuerdo con las leyes insulares para emprender negocios en Puerto Rico, una persona de dicha Isla o dentro de su jurisdicción, con derecho a la protección igual de las leyes y por. consiguiente a que no se le imponga un tipo de tribu-tación mayor que el impuesto por la ley insular a las cor-poraciones domésticas?
*609La pregunta que hemos formulado debe ser contestada afirmativamente. Es doctrina firmemente establecida la de que “una corporación a la cual se ha permitido entrar a un estado y emprender allí sus negocios, puede reclamar, lo mismo que puede hacerlo un individuo, la protección, de la Enmienda Catorce contra una aplicación subsiguiente, a ella, de la ley del estado ”1 y que una corporación, aún cuando no es un ciudadano dentro del significado de la cláusula so-bre privilegios e inmunidades (Paul v. Virginia, 8 Wall. 168 19 L. ed. 357) “es una ‘persona’ dentro del significado de las cláusulas sobre igual protección de las leyes y debido procedimiento de ley”.2 La protección igual de las leyes significa la sumisión a leyes iguales, aplicables por igual a todos los que se encuentren en la misma situación. Cuando una corporación extranjera, por haber obtenido una licencia para emprender negocios dentro, de un estado se convierte en una persona dentro de la jurisdicción de ese estado, desde ese momento adquiere el derecho a gozar de los mismos de-rechos que la ley concede y'a soportar las mismas cargas que la ley impone a las demás personas colocadas en la misma situación.3
El caso de Hanover Fire, Ins. Co. v. Harding, 272 U. S. 494, 71 L. ed. 372, presenta hechos muy similares a los del caso de autos. Desde el año 1869 el estado de Illinois aprobó una ley por virtud de la cual toda compañía de seguros ex-tranjera, autorizada para hacer negocios en Illinois, venía obligada a presentar anualmente un informe de los ingresos netos de la agencia que tuviere establecida dentro del estado. Esos ingresos netos debían ser incluidos en las listas de pro-piedades sujetas a tributación y sobre ellos debía imponerse *610y cobrarse la contribución impuesta por la ley a la propie-dad personal. Las corporaciones domésticas no estaban obli-gadas al pago de esa contribución. En el procedimiento de injunction incoado por la Hanover Fire Ins. Co., ésta alegó que la citada ley le negaba la protección igual de las leyes del estado de Illinois y era, por ese motivo, inconstitucional. La Corte Suprema de Illinois sostuvo la validez del estatuto, alegando como fundamento de su decisión que el pago de la contribución sobre sus ingresos netos es parte de la .condi-ción que la peticionaria, como corporación extranjera, estaba obligada a cumplir para poder mantener y conservar su de-recho a hacer negocios dentro del estado. La Corte Suprema resolvió, que aun cuando se ha establecido que las corpora-ciones extranjeras no tienen derecho a emprender negocios dentro de un estado, excepto mediante el consentimiento del estado, y. que éste puede arbitrariamente excluirlas o impo-nerles condiciones para permitirles emprender negocios den-tro de su jurisdicción, existe una importante limitación de esa facultad del estado y es que “el estado no puede exigir, como condición para que la corporación pueda dedicarse' a negocios dentro de sus límites, que los derechos que a la corporación garantiza la Constitución de los Estados Unidos puedan ser infringidos”. La sentencia de la Corte Suprema de Illinois, por la cual se denegó el injunction, fué revocada, expresándose la Corte Suprema Federal en los siguientes términos:
“Al examinar una ley del estado, que impone una contribución a las corporaciones extranjeras, para determinar si esa contribución viola la cláusula de protección igual de la Enmienda 14a., se hace necesario trazar una línea entre el gravamen impuesto por el estado por la licencia o privilegio para emprender negocios dentro del mismo y el gravamen contributivo {tax burden), en el cual, una vez obte-nido el derecho a emprender negocios, la corporación extranjera debe tener una participación igual a la de todas las corporaciones y demás contribuyentes del estado. Con respecto a los derechos de admisión, por así llamarles, que la corporación debe pagar para convertirse *611en un cuasi-eiudadano del estado y con derecho a los mismos privi-legios que los ciudadanos del estado, su importe está sujeto a la dis-creción del estado y cualquier desigualdad entre la corporación ex-tranjera y la doméstica, en cuanto a esos derechos, no cae dentro de la prohibición de la Enmienda 14a.; pero después de su admisión, la corporación extranjera ocupa un plano de igualdad y debe ser clasi-ficada con las corporaciones domésticas de la misma elase.
“Mediante el cumplimiento de todas las condiciones precedentes válidas, la compañía de seguros extranjera se eleva al mismo nivel de todas las otras compañías de seguro de la misma clase, domésticas, o extranjeras, dentro del estado, y las leyes contributivas que se le apliquen después de ser admitida dentro del estado deben ser consi-deradas como leyes aprobadas con el propósito de levantar rentas para el estado y deberán ajustarse a la cláusula de igual protección de la Enmienda 14a. ’ ’.
Aplicando la jurisprudencia que hemos citado, al caso de autos, nos yernos precisados a resolver que el Tribunal de Contribuciones de Puerto Eico no erró al sostener, como sos-tuvo, que la imposición a una corporación extranjera autori-zada para emprender negocios en esta Isla de una contribu-ción sobre sus ingresos netos, mayor que la contribución im-puesta por la misma ley y por igual concepto a las corpo-raciones organizadas de acuerdo con las leyes de esta Isla, negaría a esa corporación extranjera la protección igual de las leyes, en contravención de las disposiciones del párrafo 1 del artículo 2 de la Ley Orgánica, en contravención de lo dispuesto en el párrafo 22 del mismo artículo, que requiere uniformidad en la imposición de contribuciones.
¿Tiene una corporación extranjera, que no ha sido autorizada para emprender negocios en esta Isla, derecho a invocar las disposiciones de la Ley Orgánica Insular y de la Constitución Federal sobre protección igual de las leyes y uniformidad en la imposición de contribuciones?
Somos de opinión que esta pregunta debe ser contestada en la negativa. Las autoridades que hemos examinado sos-tienen que una corporación, lo mismo que una persona na-*612tur al, debe encontrarse “dentro de la jurisdicción del es-tado” para poder tener derecho a la protección igual de las leyes. La regla general es, que una corporación extranjera que no está haciendo negocios dentro de un estado y que no está sujeta al mandato (process) de sus tribunales, no es una “persona dentro de su jurisdicción” y no tiene por tanto derecho a la protección igual de las leyes de ese es-tado. Blake v. McClung, 172 U. S. 239, 43 L. ed. 432; 23 Am. Jur., Foreign Corporations, Sec. 50 y casos allí citados.
El Tribunal de Contribuciones no erró al resolver que el cobro a una corporación extranjera no autorizada para ha-cer negocios en esta Isla, de la contribución sobre el ingreso neto, a los tipos de 20 por ciento y 22 por ciento fijados por la sección 28 de la Ley núm. 23 de 1941 y por la misma sec-ción según fue enmendada por la Ley núm. 20 de 1942, no infringe precepto alguno de la Ley Orgánica ni de la Cons-titución nacional.' Empero, dicho Tribunal cometió mani-fiesto error al aplicar su correcta interpretación de la ley, a los hechos del caso.
Ya hemos hecho constar que de acuerdo con las alegaciones de la petición y sin que del récord aparezca nada en contrario, South Porto Rico Sugar Co. (of New Jersey) es una corporación extranjera, sin residencia en Puerto Rico y sin licencia para emprender negocios dentro de la Isla de Puerto Rico; y que la petición aparece firmada y jurada por James R. Beverley, como “apoderado de la apelante en este caso, una corporación no residente y extranjera”. Los hechos alegados en la petición fueron expresamente admitidos por el Tesorero, quien solicitó la desestimación de la querella. El caso quedó sometido por las alegaciones, haciendo - innecesaria la presentación de prueba.
No obstante lo que acabamos de exponer, el Tribunal de Contribuciones, después de admitir que South Porto Rico Sugar Co. es una corporación organizada fuera del país y *613que tiene sn domicilio en el estado do New Jersey, llegó a las siguientes conclusiones:
1. Que la corporación querellante se dedica a la compra de azúcar y otros productos en Puerto Rico y deriva ingresos de fuentes radicadas en Puerto Pico, “debiendo presumirse que lia cumplido con las leyes del país y que está autorizada a demandar y ser demandada aquí, y a hacer negocios en Puerto Pico, y que tiene oficina abierta en San Juan y pro-piedades en la Isla”.
2. Que por los hechos alegados por las partes y los pre-sumidos en el párrafo que antecede, la corporación apelante se halla dentro de la jurisdicción de Puerto Pico.
3. Que por hallarse dentro de la jurisdicción de Puerto Rico, la corporación apelante tiene derecho a la igual pro-tección de las leyes, no pudiendo por tanto imponérsele una contribución más alta que las impuestas a las corporaciones organizadas en Puerto Rico.
Las anteriores conclusiones son claramente erróneas. No están sostenidas ni por las alegaciones ni por prueba alguna; y están, además, abiertamente en pugna con las alegaciones de la propia apelante. La corporación recurrente, si bien alegó que se dedica a la “compra y venta de azúcar y otros productos”, ni alegó ni probó que esas compras y ventas se realizaran en Puerto Pico. No conocemos ley alguna que justifique la presunción de que una corporación extranjera y no residente que se dedica a la compra de azúcar, realiza esas compras dentro de la jurisdicción de la isla de Puerto Pico. [6] La alegada presunción de que South Porto Rico Sugar Co. ha cumplido con las leyes de Puerto Rico y está autori-zada para hacer negocios en Puerto Pico, o sea que por vir-tud de ese presunto cumplimiento se ha convertido en una persona dentro de la jurisdicción insular con derecho a la protección igual de las leyes, es insostenible, primero porque se deriva de o está basada en los hechos, ni alegados ni pro-*614bados, de que la corporación se dedica a la compra de azú-car en Puerto Rico, tiene oficina abierta en San Juan y po-see propiedades en Puerto Rico; [7] segundo, porque la pre-sunción legal, juris tantum, de que la ley fia sido cumplida, sólo puede ser invocada por aquellas personas que están obli-gadas a cumplir sus preceptos. Las corporaciones extranje-ras no están obligadas por ley alguna a registrarse en Puerto Rico. Es solamente cuando desean emprender negocios den-tro de la jurisdicción insular que la ley les impone la obli-gación de solicitar una licencia. [8] No existe, por tanto, presunción alguna en favor de la corporación extranjera que invoca la igual protección de las leyes. A ella le toca alegar y probar que es una persona dentro de la jurisdicción insular, por haber cumplido con la ley y obtenido licencia para hacer negocios en Puerto Rico. Aun cuando aceptáramos la existencia de dicha presunción, tendríamos que llegar a la ineludible conclusión de que la misma quedó controvertida por la propia apelante al alegar su condición de corporación ex-tranjera, no residente en Puerto Rico. [9] Tampoco puede presumirse que la corporación recurrente ha sido autorizada para hacer negocios en Puerto Rico, por el solo hecho de que dicha corporación deriva sus ingresos de fuentes radicadas en Puerto Rico, pues no cabe duda alguna de que una corpo-ración extranjera que posee acciones en una corporación do-méstica no está obligada a registrarse en Puerto Rico como condición previa para poder recibir los dividendos correspon-dientes a sus acciones. 23 Am. Jur. Foreign Corporations, Sección 25.

Por las razones expuestas, se revoca la decisión recurrida dictadla por el Tribunal de Contribuciones el 28 de junio de 19M y se devuelve, el caso a dicho Tribunal para ulteriores procedimientos no inconsistentes con esta opinión.

*615EN MOCION DE RECONSIDERACION
Marzo 23, 1945
El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
La interventora, South Porto Eico Sugar Company of New Jersey, no conforme eon la sentencia que dictamos en marzo 5 de 1945, solicita su reconsideración y nos pide que en su lugar dictemos otra declarando que la sección 28 (a) de la Ley de Contribuciones Sobre Ingresos es también an-ticonstitucional en cuanto a su aplicación a corporaciones extranjeras no autorizadas para emprender negocios en Puerto Eico.
Admite la interventora que nuestra decisión es correcta en cuanto sostiene que el derecho a la igual protección de las leyes sólo puede ser invocado por personas o corporaciones que se encuentren dentro de la jurisdicción insular. Su ataque a nuestra decisión se basa en que no apareciendo de las disposiciones del párrafo 22 del artículo 2 de la Ley Orgánica de Puerto Eico, al efecto de que “las leyes para la imposición de contribuciones en Puerto Eico serán uniformes”, limitación territorial alguna, dichas disposiciones deben proteger por igual a todas las personas y corporaciones, tanto a las que se encuentren dentro como a las que estén fuera de la jurisdicción insular. Añade la interventora que “si el Congreso Nacional hubiese deseado limitar la protección que dispone la cláusula de uniformidad, cuán fácil hubiese sido redactar dicha cláusula igual a la cláusulá sobre igual protección”, de manera que quedase redactada así: “Las leyes para la imposición de contribuciones en Puerto Eico serán uniformes, para toda persona de dicha Isla”.
La cláusula sobre uniformidad en la imposición de con-tribuciones tiene por objeto el de impedir discrímenes contra personas o corporaciones que se encuentren igualmente *616situadas. Es ésa la razón por la cual resolvimos que la con-tribución sobre los ingresos debía ser igual para las corpo-raciones domésticas y para las extranjeras que se hubieren domiciliado en Puerto Pico, obteniendo licencia para hacer negocios dentro de la jurisdicción insular. A esas corpora-ciones extranjeras así registradas en Puerto Pico, no se les puede imponer un tipo de contribución mayor que a las do-mésticas, por el solo hecho de ser extranjeras, sin violar los preceptos constitucionales sobre igual protección de las le-yes y uniformidad en la imposición de contribuciones.
En Ballester v. Tribunal de Contribuciones, 61 D.P.R. 474, se trató de imponer una contribución mayor a un ciudadano extranjero residente en Puerto Pico, basándose el Tesorero en la mera extranjería del contribuyente. Sostuvimos que la imposición era ilegal y violaba los dos enunciados precep-tos constitucionales.
No es convincente el argumento de que si el Congreso hubiese querido limitar la protección de la cláusula sobre uniformidad así pudo haberlo hecho con sólo añadir al final de dicha cláusula la frase “para toda persona de dicha Isla”. La adición de dicha frase hubiese quitado a la Legislatura la facultad de clasificar a los contribuyentes y la de impo-ner a cada clase un tipo de contribución distinto al impo-nible a las otras clases; y en ese caso cualquier persona o corporación domiciliada en la Isla podría exigir que' no se le impusiese un tipo de contribución mayor que el tipo mínimo impuesto por la ley a cualquiera otra persona o corpora-ción, no importa la clase de negocio a que dicha persona o corporación estuviese dedicada. El hecho de no haberse añadido al párrafo 22 del artículo 2 de la Ley Orgánica la limitación territorial sugerida por la interventora es la me-jor indicación de que el Congreso quiso dejar a la legislatura insular la facultad de clasificar a los contribuyentes y de imponer a cada clase un tipo de contribución distinto al de las otras clases.
*617En el ejercicio de esa facultad de clasificar a los contribuyentes, la legislatura insular por medio de la sección 28 (a) de la Ley de Contribuciones Sobre Ingresos dividió a las corporaciones en dos clases: (a) las incorporadas en Puerto Eico; y (b) las incorporadas en otras jurisdicciones. A las primeras les impuso una contribución de 20 por ciento de sus ingresos netos y a las segundas de 22 por ciento solve esos ingresos. Cuando el Tesorero trató de cobrar el impuesto mayor a corporaciones extranjeras que habían obtenido licencia para hacer negocios en Puerto Eico, por el mero hecho de ser extranjeras, sostuvimos que al así hacerlo el Tesorero estaba negando a esas corporaciones, que desde el momento en que obtuvieron la licencia se convirtieron en personas de esta Isla, la igual protección de las leyes, infringiendo al mismo tiempo la cláusula sobre uniformidad de las contribuciones. Fue en relación con la división de las corporaciones autorizadas para hacer negocios en Puerto Eico, en dos clases, (1) las organizadas en Puerto Eico, y (2) las extranjeras registradas en Puerto Eico, que sostuvimos que la clasificación era ilegal por no estar basada en “alguna distinción que pueda racional o imparcialmente constituir la razón para la diferencia en la contribución”.
La división de las corporaciones en dos clases, (1) las domésticas y las extranjeras autorizadas para hacer nego-cios en la Isla, y (2) las extranjeras no residentes en Puerto Eico, se basa en una distinción que a nuestro juicio consti-tuye una razón suficiente para la diferencia en el tipo con-tributivo. La corporación extranjera que recibe ingresos de fuentes radicadas en Puerto Eico, qué opta por permanecer en un estado de completa extranjería con respecto a la Isla, sin someterse a la jurisdicción de sus tribunales y sin con-tribuir en otra forma al sostenimiento del gobierno que protege las fuentes de donde deriva sus ingresos, no tiene de-recho a invocar la igual protección de la ley que requiere la uniformidad en la imposición do las contribuciones y a *618que se le incluya en la misma clase con las corporaciones organizadas y domiciliadas de conformidad con las leyes de esta jurisdicción.
La diferencia de 2 por ciento entre el tipo de la contri-bución impuesta a las corporaciones domésticas y a las ex-tranjeras registradas en esta Isla y el de la impuesta a las extranjeras no residentes, no es irrazonable ni arbitraria y debe ser sostenida como un ejercicio legal de la facultad le-gislativa para clasificar a los contribuyentes e imponerles tipos distintos de contribución.

No ha lugar a la reconsideración solicitada.


(1) Connecticut Gen. Life Ins. Co. v. Johnson, 303 U.S. 77, 82 L. ed. 673; Bethlehem Motors Corp. v. Flynt, 256 U.S. 421, 65 L. ed. 1029.


(2) Grosjean v. American Press Co., Inc. 297 U.S. 233, 80 L. ed. 660; Liggett Co. v. Lee, 288 U.S. 517.


(3) Southern Ry. Co. v. Greene, 216 U.S. 400, 54 L. ed. 536. Véase: Ballester v. Tribunal de Apelación, 61 D.P.R. 474.